Citation Nr: 1217103	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  03-05 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial compensable rating from June 3, 1980, and entitlement to an initial rating in excess of 50 percent from June 30, 2003, for depression.

3.  Entitlement to an initial compensable evaluation for allergic rhinitis.

4.  Entitlement to an initial compensable evaluation for irritable bowel syndrome.  

5.  Entitlement to an effective date prior to June 3, 1980 for the grant of service connection for depression.

6.  Entitlement to an effective date prior to August 24, 2001 for the grant of service connection for allergic rhinitis.

7.  Entitlement to an effective date prior to August 28, 2001 for the grant of service connection for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty for training from June 1975 to October 1975 and had active duty service from March 1976 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned at a Board hearing at the RO in October 2006.  


The issue of entitlement to service connection for a back disorder was last before the Board in March 2010 when it was remanded for additional evidentiary development.  

Also before the Board in March 2010 were claims of entitlement to service connection for a nervous disorder, for irritable bowel syndrome and for allergic rhinitis.  Service connection was granted for depression, for irritable bowel syndrome and for allergic rhinitis in December 2011.  These service connection claims are no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Board remanded the claim of entitlement to service connection for a back disorder in March 2010, to determine the nature and etiology of any diagnosed back condition.  

In response to the Board's remand instructions, a VA examination of the spine was conducted in July 2010.  The diagnosis from the examination was bilateral pars defects at L5, with L4-5 and L5-S1 facet arthrosis and no clinical evidence of radiculopathy.  The examiner opined that the back problem was not caused by or the result of back problems noted during service.  The rationale was that the Veteran's current condition involves pars defects bilaterally and significant facet arthritis at L4-S1.  The examiner noted this arthritis was not present on X-ray studies conducted at the time of her discharge.  It was noted that pars defect are a congenital problem in the absence of very significant trauma to the lumbar spine and the Veteran did not have such a history.  The focal degenerative changes would be expected given the pars defects.  The examiner noted that treatment records during active duty revealed a single X-ray which was conducted during active duty that was normal and a single visit for thoracic pain.  The examiner opined that, considering the Veteran's history of multiple epidural steroid injections, finding no evidence of these in any of the records is significant.  The records were observed to be silent as to back complaints until the year 2000.  No further history of thoracic back pain was noted until 1985.  The records were silent for a period of approximately 5 years which would document continued complaints or treatment.  The examiner found there was no history of documented continuing complaints or treatment to indicate a chronic condition.  Therefore the back disorder did not begin in service nor is it related to service.  

Unfortunately, the Board finds that the probative value of the July 2010 VA examination is negated for several reasons.  The first problem is the examiner apparently based his opinion, in part, on a lack of evidence in the claims file that the Veteran received epidural steroid injections.  However, the Board's review of the clinical records documents several instances of the Veteran receiving injections or referencing injections in the spine.  A September 2006 clinical record indicates the Veteran received a bilateral L3-S1 facet injection the prior month.  An October 2006 VA clinical record includes the annotation that the Veteran had had several injections in the lumbar spine.  An August 2007 VA clinical record referenced that the Veteran received an injection in March of that month.  The examiner who conducted the July 2010 VA examination wrote in the examination report that the records were silent as to back complaints from the time of discharge until the year 2000.  However, the Veteran's representative correctly pointed out that there is documentation of complaints of back pain at the time of the December 1980 VA examination.  The Veteran informed the examiner at that time of back pain.  There was also a single reference to a complaint of back pain in February 1997 included on a private clinical record.  Thus the July 2010 examination report mischaracterizes this evidence.  The examiner who produced the July 2010 VA examination report should provide an addendum to the examination report which corrects the prior misstatements and addresses these allegations.  

The Veteran's representative has noted that the July 2010 VA examination report includes an assessment that the Veteran had a congenital defect of the spine but no such disorder was noted on the Veteran's entrance examination and that the examiner found X-rays taken during active duty failed to reflect the congenital disorder.  The representative has argued that, given the fact that the examiner conceded that a pars defect can be from either trauma or congenital, and given the absence of a finding of the defect on the active duty X-rays, the congenital aspect must be rule out or the examiner must more adequately explain why a congenital disorder shown now would not have been present on the active duty X-rays.  

Additionally, the Board notes congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 45711  [a reissue of General Counsel opinion 01-85 (March 5, 1985)]. 

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c) , is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90. 

Here, if the Veteran's condition is indeed congenital, medical evidence is required to determine whether the Veteran's back disorder is a congenital or developmental defect or a congenital or developmental disease.  If a disease, findings must be made as to whether it was aggravated by her period of active service beyond its natural progression.  If a defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury is related to the Veteran's period of active service. 

The Veteran or her representative has argued, at times, that the Veteran's back disorder was linked to her service-connected knee disability.  As the issue of entitlement to service connection for a back disorder is being remanded for the development set out above, the Board finds it appropriate to request that the examiner provide an etiology opinion for this allegation also.  

The Veteran testified in October 2006 that she was in the emergency room "all of the time" when first discharged.  A review of the clinical records fails to document this treatment.  The Board finds attempts should be made to obtain this evidence to the extent possible.  

In December 2011, the RO granted service connection for depression (50% disabling effective June 30, 2003), for allergic rhinitis (noncompensably disabling effective August 24, 2001)and for irritable bowel syndrome(noncompensably disabling effective August 28, 2001).  In January 2012, the Veteran submitted a notice of disagreement with the initial disability ratings and the effective dates assigned by the RO in the December 2011 decision.  The Veteran has not been issued statements of the case in response to the notices of disagreement.  The United States Court of Appeals for Veterans Claims has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  These issues must be remanded for issuance of a statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for a back disorder.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.  The Board is particularly interested in obtaining copies of the emergency room visits the Veteran alleged had occurred on numerous occasions when she was first discharged.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  Issue a statement of the case to the Veteran and any representative, addressing the issues of entitlement to an initial compensable rating from June 3, 1980 and entitlement to an initial rating in excess of 50 percent from June 30, 2003 for depression, entitlement to an initial compensable evaluation for allergic rhinitis, entitlement to an initial compensable evaluation for irritable bowel syndrome, entitlement to an effective date prior to June 3, 1980 for the grant of service connection for depression, entitlement to an effective date prior to August 24, 2001 for the grant of service connection for allergic rhinitis and entitlement to an effective date prior to August 28, 2001 for the grant of service connection for irritable bowel syndrome.  The Veteran and her representative must be advised of the time limit in which she may file substantive appeals.  Then, only if an appeal is timely perfected, should the issue(s) be returned to the Board for further appellate consideration, if otherwise in order.  

3.  Contact the examiner who conducted the July 2010 VA examination of the Veteran's spine and request that he prepare an addendum to the examination report which addresses the following:

a.)  There is evidence in the claims file that the Veteran received epidural injections in 2006 and 2007.  There is also evidence of a complaint of back pain at the time of the December 1980 back examination and a single reference to back pain in 1997.  The July 2010 opinion was based in part, on a lack of evidence of epidural injections and a lack of evidence of treatment for back disorders prior to the year 2000.  Does the presence of this evidence change the determination as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran had a back disorder which is etiologically linked to her active duty service.  

b.)  Is it at least as likely as not (a 50% or greater probability) that the Veteran has a current back disorder is proximately due to, the result of or permanently made worse by her right knee disability?

c.)  Please provide the rationale for why it was determined that the Veteran had pars defects bilaterally during active duty which were congenital in nature.  The rationale should address the lack of evidence of pars defects found at the time of the enlistment examination and should reconcile any conflicting evidence.  

Finally, if, and only if, the examiner finds that the Veteran's pars defect is of congenital origin, the examiner should address the following questions: 

I)  Does the condition constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?  

II)  If a defect, then was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active service? 

III)  If a disease, then is at least as likely as not (at least a 50 percent probability) that it was aggravated by her period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

The examiner(s) should reconcile the opinion(s) with all other clinical evidence of record.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

If the examiner who prepared the report of the July 2010 VA examination is not available, make arrangements to have the requested opinions be provided by a suitably qualified health care professional.  If it is determined that another examination of the Veteran is required, this should be scheduled.  The claims file must be made available prior to completion of the evaluation.  The examiner(s) must annotate the examination report(s) to indicate review of pertinent evidence in the claims file.  

4.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


